By Judge Robert p. Doherty, Jr.
This matter came before the Court on Mr. Garrett’s appeal from Juvenile and Domestic Relations District Court. Mr. Garrett asked the court to consider the income of Nancy Feazell in determining the child support payable for his son, Michael Ferguson. He argues that Mrs. Feazell has voluntarily placed herself in the place of a parent to Michael and under the doctrine of in loco parentis owes support.
The Court agrees that Mrs. Feazell is acting in loco parentis. Mrs. Feazell and the child’s mother share joint custody. As custodian, she provides him with food, shelter, and education. This satisfies her obligation as custodian, where she acts in place of a parent. She has no additional statutory duty to provide child support.
Both natural parents owe a duty of support to this child. Russell v. Russell, 35 Va. App. 360, 361 (2001); N.P.A. v. W.B.A., 8 Va. App. 246, 249 (1989). Under the guidelines, the child’s biological mother is exempt from support obligations because she receives Supplemental Security Income (SSI). Mrs. Feazell will not be included. The Court finds that Mr. Garrett has been underemployed and imputes an income of $1530 per month to him and orders him to pay $282 per month in child support which includes $50 a month for health insurance.